818 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry David STUMP, Plaintiff-Appellant,v.Charles S. ROBB;  Attorney General of the State of Virginia,Defendant- Appellees.
No. 86-7326.
United States Court of Appeals, Fourth Circuit.
Submitted March 23, 1987.Decided May 6, 1987.

Before RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Larry David Stump, appellant pro se.
Thomas Drummond Bagwell, Office of the Attorney General, for appellee.
PER CURIAM.


1
Larry David Stump, a Virginia inmate, seeks to appeal the district court's denial of habeas corpus relief.  Stump filed a petition for habeas corpus relief pursuant to 28 U.S.C. Sec. 2254, challenging his state court conviction for distribution of methamphetamines.


2
The district court's order dismising Stump's petition was entered on 3 September 1986.  On 7 October 1986, Stump filed his notice of appeal.  After being advised by the district court that his notice of appeal was untimely, Stump filed a motion requesting the district court grant him an extension of time to file a notice of appeal.  Stump forwarded as reasons for failure timely to file his notice of appeal that he was distracted by employment and domestic concerns.  On 12 November 1986 the district court denied the motion for an extension of time.


3
Under Fed.R.App.P. 4(a)(1), a notice of appeal must be filed within thirty days after the entry of judgment.  Under Fed.R.App.P. 4(a)(5), a district court, upon a showing of excusable neglect, may extend the time for filing by an additional thirty days.  Excusable neglect is to be found when a party receives no notice of an entry of judgment, or when extraordinary and/or unique circumstances occur.  United States v. Virginia, 508 F.Supp. 187, 192 (E.D.Va.1981).


4
This court's review is limited on appeal to whether the district court abused its discretion in refusing to find excusable neglect.  McGarr v. United States, 736 F.2d 912, 919 (3d Cir.1984).


5
We find no abuse in the district court's exercise of discretion.


6
We deny a certificate of probable cause to appeal, dispense with oral argument because the dispositive issues recently have been decided authoritatively, and dismiss the appeal.


7
DISMISSED.